UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 OR oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 1-6651 HILL-ROM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Indiana 35-1160484 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1069 State Route 46 East Batesville, Indiana 47006-8835 (Address of principal executive offices) (Zip Code) (812) 934-7777 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, without par value – 62,173,732 shares as of July 20, 2012. HILL-ROM HOLDINGS, INC. INDEX TO FORM 10-Q Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Condensed Consolidated Statements of Income (Unaudited) for the Quarterly and Year to Date Periods Ended June 30, 2012 and 2011 3 Condensed Consolidated Balance Sheets (Unaudited) at June 30, 2012 and September 30, 2011 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Year to Date Periods Ended June 30, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 - Quantitative and Qualitative Disclosures About Market Risks 26 Item 4 - Controls and Procedures 27 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 28 Item 1A - Risk Factors 28 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6 - Exhibits 29 SIGNATURES 30 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Income (Unaudited) (Dollars in millions except per share data) Quarterly Period Ended June 30 Year To Date Period Ended June 30 Net Revenues Capital sales $ Rental revenues Total revenues Cost of Revenues Cost of goods sold Rental expenses Total cost of revenues Gross Profit Research and development expenses Selling and administrative expenses Impairment of other intangibles - - - Litigation charge - - Special charges (Note 9) ) Operating Profit Interest expense ) Investment income and other, net Income Before Income Taxes Income tax expense (Note 10) Net Income Less:Net income attributable to noncontrolling interest - - - Net Income Attributable to Common Shareholders $ Net Income Attributable to Common Shareholders per Common Share - Basic $ Net Income Attributable to Common Shareholders per Common Share - Diluted $ Dividends per Common Share $ Average Common Shares Outstanding - Basic (thousands) (Note 11) Average Common Shares Outstanding - Diluted (thousands) (Note 11) See Notes to Condensed Consolidated Financial Statements 3 Table of Contents Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (Dollars in millions) June 30, 2012 September 30, 2011 ASSETS Current Assets Cash and cash equivalents $ $ Trade accounts receivable, net of allowances (Note 2) Inventories (Note 2) Deferred income taxes (Notes 1 and 10) Other current assets Total current assets Property, plant and equipment, net (Note 2) Investments and investment securities (Notes 1 and 7) Goodwill (Note 4) Software and other intangible assets, net (Note 2) Deferred income taxes (Notes 1 and 10) Other assets Total Assets $ $ LIABILITIES Current Liabilities Trade accounts payable $ $ Short-term borrowings (Note 5) Accrued compensation Accrued product warranties (Note 13) Other current liabilities Total current liabilities Long-term debt (Note 5) Accrued pension and postretirement benefits (Note 6) Deferred income taxes (Notes 1 and 10) Other long-term liabilities Total Liabilities Commitments and Contingencies (Note 15) SHAREHOLDERS' EQUITY Common Stock (Note 2) Additional paid-in-capital Retained earnings Accumulated other comprehensive loss (Note 8) ) ) Treasury stock, at cost (Note 2) ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See Notes to Condensed Consolidated Financial Statements 4 Table of Contents Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in millions) Year to Date Period Ended June 30 Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for deferred income taxes ) Loss on disposal of property, equipment leased to others, intangible assets and impairments Stock compensation Litigation charge - Excess tax benefits from employee stock plans ) ) Change in working capital excluding cash, current investments, current debt, acquisitions and dispositions: Trade accounts receivable Inventories ) ) Other current assets Trade accounts payable ) ) Accrued expenses and other liabilities ) ) Other, net ) Net cash provided by operating activities Investing Activities Capital expenditures and purchase of intangibles ) ) Proceeds on sales of property and equipment leased to others Payment for acquisition of business, net of cash acquired ) - Proceeds on investment sales and maturities Net cash used in investing activities ) ) Financing Activities Change in short-term debt ) Payment of long-term debt ) - Purchase of noncontrolling interest ) ) Payment of cash dividends ) ) Proceeds on exercise of options Proceeds from stock issuance Excess tax benefits from employee stock plans Treasury stock acquired ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash Total Cash Flows ) Cash and Cash Equivalents: At beginning of period At end of period $ $ See Notes to Condensed Consolidated Financial Statements 5 Table of Contents Hill-Rom Holdings, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) (Dollars in millions except per share data) 1.Summary of Significant Accounting Policies Basis of Presentation and Principles of Consolidation Unless the context otherwise requires, the terms “Hill-Rom,” “we,” “our” and “us” refer to Hill-Rom Holdings, Inc. and our wholly-owned subsidiaries.The unaudited Condensed Consolidated Financial Statements appearing in this Quarterly Report on Form 10-Q should be read in conjunction with the audited Consolidated Financial Statements and notes thereto included in our latest Annual Report on Form 10-K for the fiscal year ended September 30, 2011 (“2011 Form 10-K”) as filed with the United States (“U.S.”) Securities and Exchange Commission.The September 30, 2011 Condensed Consolidated Balance Sheet was derived from audited Consolidated Financial Statements, but does not include all disclosures required by accounting principles generally accepted in the U.S.In the opinion of management, the Condensed Consolidated Financial Statements herein include all adjustments, consisting only of normal recurring adjustments, necessary to state fairly the financial position, results of operations and cash flows for the interim periods presented.Quarterly results are not necessarily indicative of annual results. The Condensed Consolidated Financial Statements include the accounts of Hill-Rom and its wholly-owned subsidiaries.Intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires our management to make estimates and assumptions that affect the reported amounts of certain assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the period.Actual results could differ from those estimates.Examples of such estimates include our accounts receivable reserves (Note 2), accrued warranties (Note 13), investments (Note 7), income taxes (Note 10) and commitments and contingencies (Note 15), among others. Investment Securities At June 30, 2012, investment securities consisted primarily of AAA rated student loan auction rate securities (“ARS”).These securities are generally insured through the U.S. government’s Federal Family Education Loan Program, to the extent the borrowers meet certain prescribed criteria in their underlying lending practices.These securities are classified as available-for-sale and changes in their fair value are recorded in Accumulated Other Comprehensive Loss (“AOCL”). We regularly evaluate all investments classified as available-for-sale for possible impairment based on current economic conditions, credit loss experience and other criteria.The evaluation of investments for impairment requires significant judgments to be made including (i) the identification of potentially impaired securities; (ii) the determination of their estimated fair value; (iii) the assessment of whether any decline in estimated fair value is other-than-temporary; and (iv) the likelihood of selling before recovery.If there is a decline in a security’s net realizable value that is other-than-temporary and we are not likely to sell before recovery, the decline is separated into the amount of impairment related to credit loss and the amount of impairment related to all other factors.The decline related to the credit loss is recognized in earnings, while the decline related to all other factors is recognized in AOCL. See Note 7 for further details on our fair value measurements. Taxes Collected from Customers and Remitted to Governmental Units Taxes assessed by a governmental authority that are directly imposed on a revenue producing transaction between us and our customers, including but not limited to sales taxes, use taxes and value added taxes, are accounted for on a net (excluded from revenues and costs) basis. 6 Table of Contents Income Taxes We and our eligible domestic subsidiaries file a consolidated U.S. income tax return. Foreign operations file income tax returns in a number of jurisdictions. Deferred income taxes are computed using an asset and liability approach to reflect the net tax effects of temporary differences between the financial reporting carrying amounts of assets and liabilities and the corresponding income tax amounts. We have a variety of deferred tax assets in numerous tax jurisdictions. These deferred tax assets are subject to periodic assessment as to recoverability.If it is determined that it is more likely than not that the benefits will not be realized, valuation allowances are recognized. In evaluating whether it is more likely than not that we would recover these deferred tax assets, future taxable income, the reversal of existing temporary differences and tax planning strategies are considered. Entering the fiscal year we had $8.1 million of valuation allowances on deferred tax assets, on a tax-effected basis, primarily related to foreign operating loss carryforwards and other tax attributes. We believe that our estimates for the valuation allowances recorded against deferred tax assets are appropriate based on current facts and circumstances. We account for uncertain income tax positions using a threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The difference between the tax benefit recognized in the financial statements for an uncertain income tax position and the tax benefit claimed in the tax return is referred to as an unrecognized tax benefit. Recently Issued Accounting Standards There have been no significant changes to our assessment of the impact of recently issued accounting standards included in Note 1 of Notes to Consolidated Financial Statements in our 2011 Form 10-K except as noted below: On October 1, 2011, we adopted the Financial Accounting Standard Board’s (“FASB”) revised authoritative guidance on the annual goodwill impairment test to provide the option to first assess qualitative factors to determine whether it is necessary to perform the current two-step test.If, as a result of the qualitative assessment, it is determined it is more likely than not that the fair value of a reporting unit is less than its carrying amount, the quantitative impairment test is required.Otherwise, no further testing is required.We applied this guidance effective with our fiscal 2012 annual goodwill impairment test which was performed this quarter.See further discussion in Note 4. On October 1, 2011, we adopted the FASB’s revised authoritative guidance on business combinations which requires revenues and earnings of the combined entity be disclosed as if the business combination occurred as of the beginning of the comparable prior annual reporting period.This guidance also requires additional disclosures about adjustments included in the reported proforma revenues and earnings.This guidance applies prospectively for business combinations for which the acquisition date is on or after October 1, 2011.See further discussion in Note 3. In December 2011, the FASB issued a standard regarding disclosures about offsetting assets and liabilities.The standard requires entities to disclose both gross and net information about instruments and transactions eligible for offset in the Balance Sheet or those instruments and transactions subject to an agreement similar to a master netting agreement. The standard will be effective beginning October 1, 2013.We do not expect this to have a material impact on our Consolidated Financial Statements. 7 Table of Contents 2.Supplementary Balance Sheet Information June 30, 2012 September 30, 2011 Allowance for possible losses and discounts on trade receivables $ $ Inventories: Finished products $ $ Raw materials and work in process Total inventory $ $ Accumulated depreciation of property, plant and equipment $ $ Accumulated amortization of software and other intangible assets $ $ Preferred stock, without par value: Shares authorized Shares issued None None Common stock, without par value: Shares authorized Shares issued Shares outstanding Treasury shares 3.Acquisitions Völker On February 13, 2012, we acquired the Germany-based Völker group (“Völker”).Völker is a leading manufacturer of long-term care and acute care bed frames, surfaces and furniture in Europe and around the world.This transaction is expected to strengthen the Company’s channels and product offerings in Europe, and furthers our objective of completing strategically relevant and value-enhancing acquisitions.The complementary Völker products will also further develop the Company’s global portfolio, accelerate international expansion, and leverage existing sales channels and customer relationships.The purchase price for Völker was $80.7 million ($77.0 million net of cash acquired).The results of Völker are included in the Condensed Consolidated Financial Statements since the date of acquisition.Our reported revenues included $24.1 million and $38.9 million for the three- and nine-month periods ended June 30, 2012 related to Völker products and the impact to net income was not significant. During the third quarter of 2012, we made certain adjustments to the opening balance sheet as of the acquisition date as we continue to work through the finalization of the purchase price with the seller.The following summarizes the revised fair value of assets acquired and liabilities assumed at the date of the acquisition. Amount Goodwill $ Trade name Customer relationships Net assets acquired Deferred tax liability ) Total purchase price $ The calculation of fair value of the assets and liabilities is preliminary and subject to adjustment based on finalization of the closing balance sheet and other contractual conditions under the terms of the purchase agreement. 8 Table of Contents Goodwill is not deductible for tax purposes and was allocated entirely to our International segment.The useful lives assigned to intangibles identified as part of the acquisition are as follows: Useful Life Trade name 7 Customer relationships 7-10 Our total revenues on an unaudited proforma basis, as if the Völker acquisition had been consummated at the beginning of our 2011 fiscal year, would have been higher by approximately $29.6 million and $89.9 million for the three- and nine-month periods ended June 30, 2011 and $49.9 million for the nine-month period ended June 30, 2012.The impact to net income on an unaudited proforma basis would not have been significant to our financial results for either year. Liko Distributors On September 8, 2011, we acquired the distribution companies for our patient mobility products in France and Switzerland (collectively referred to as “Liko Distributors”) for $22.5 million ($15.5 million net of cash acquired). During the first quarter of 2012, we made adjustments to the opening balance sheet as we continue to work through the finalization of the purchase price with the seller.The following table summarizes the revised fair value of the assets acquired and liabilities assumed as of the acquisition date: Amount Goodwill $ Customer relationships Non-compete agreements Net assets acquired Deferred tax liabilities ) Total purchase price $ The purchase price remains subject to adjustment based on finalization of the closing balance sheet under the terms of the purchase agreement. 4.Goodwill We perform an impairment assessment on goodwill on an annual basis during our third fiscal quarter, or more often if events or circumstances indicate there may be impairment.The assessment during the third quarter of 2012 and 2011 indicated that there was no impairment with respect to goodwill. As discussed in Note 14, we operate in three reportable business segments.Goodwill testing is performed at the reporting unit level, which is one level below a reportable business segment.We have determined that we have eight reporting units.Goodwill is assigned to reporting units at the date the goodwill is initially recorded and has been reallocated as necessary based on the restructuring of reporting units over time.Once goodwill has been assigned to reporting units, it no longer retains its association with a particular acquisition, and all of the activities within a reporting unit, whether acquired or organically grown, are available to support the value of the goodwill. For fiscal 2012, we used a qualitative approach on seven of our eight reporting units to determine if it was more likely than not that the fair value of the reporting units was less than their carrying amounts.These reporting units had an estimated fair value significantly in excess of their carrying value as of the fiscal 2011 goodwill impairment assessment.See Note 1 for further discussion of the new accounting pronouncement that provides the option to use a qualitative assessment. The qualitative goodwill impairment assessment requires evaluating factors to determine that a reporting unit’s carrying value would not more likely than not exceed its fair value.As part of our goodwill qualitative testing process for each reporting unit, we evaluate various factors that are specific to the reporting unit as well as industry and macroeconomic factors in order to determine whether it is reasonably likely to have a material impact on the fair value of our reporting units. Examples of the factors that were considered included the results of the most recent impairment test, current and long-range forecasted financial results, and changes in the strategic outlook or organizational structure of the reporting units.The long-range financial forecasts of the reporting units, which are based upon management’s long-term view of our markets and are used by senior management and the Board of Directors to evaluate operating performance were compared to the forecasts used in the prior year analysis to determine if management expectations for the business have changed.Management changes in strategic outlook or organizational structure represent internally driven strategic or organizational changes that could have a material impact on our results of operations or product offerings.Industry, market changes and macroeconomic indicators represent our view on changes outside of the Company that could have a material impact on our results of operations, product offerings or future cash flow forecasts.For testing performed in fiscal 2012, we concluded that there were no changes that are reasonably likely to cause the fair value of the reporting units to be less than the reporting units’ carrying value.In the event we were to determine that a reporting unit’s carrying value would more likely than not exceed its fair value, quantitative testing would be performed comparing carrying values to estimated fair values. 9 Table of Contents Quantitative testing involves a two-step process. The first step, used to identify potential impairment, is a comparison of each reporting unit’s estimated fair value to its carrying value, including goodwill.If the fair value of a reporting unit exceeds its carrying value, applicable goodwill is considered not to be impaired.If the carrying value exceeds fair value, there is an indication of impairment and the second step is performed to measure the amount of the impairment.The second step requires us to calculate an implied fair value of goodwill.The implied fair value of goodwill is determined in the same manner as the amount of goodwill recognized in a business combination, which is the excess of the fair value of the reporting unit, as determined in the first step, over the aggregate fair values of the individual assets, liabilities and identifiable intangibles as if the reporting unit was being acquired in a business combination.If the goodwill assigned to a reporting unit exceeds the implied fair value of the goodwill, an impairment charge is recorded for the excess.The first step of the quantitative impairment test was performed on one of our eight reporting units, with the fair value exceeding the carrying value of the reporting unit in excess of 50 percent.Because this reporting unit’s fair value exceeded its carrying value, the goodwill was considered not to be impaired. The following summarizes goodwill activity: North America Acute Care North America Post-Acute Care International Total Balances at September 30, 2011: Goodwill $ Accumulated impairment losses ) Goodwill, net at September 30, 2011 Changes in Goodwill during the period: Goodwill related to acquisitions - - Currency translation effect - - ) ) Balances at June 30, 2012: Goodwill Accumulated impairment losses ) Goodwill, net at June 30, 2012 $ During the first quarter of fiscal 2012, we recorded an adjustment to goodwill of $0.3 million related to the Liko Distributors acquisition completed during the fourth quarter of fiscal 2011.During the second quarter of fiscal 2012, we acquired Völker and recorded goodwill on the acquisition of $33.7 million on the acquisition, which was then adjusted by $2.2 million in the third quarter.See Note 3 for further details. 10 Table of Contents 5.Financing Agreements Total debt consists of the following: June 30, 2012 September 30, 2011 Outstanding finance credit lines $ - $ Revolving credit facility Unsecured 8.50% debentures due on December 1, 2011 - Unsecured 7.00% debentures due on February 15, 2024 Unsecured 6.75% debentures due on December 15, 2027 Other Total debt Less current portion of debt Total long-term debt $ $ We have trade finance credit lines and uncommitted letter of credit facilities.These lines are associated with the normal course of business and are not currently, nor have they historically, been of material size to the overall business. Unsecured debentures outstanding at June 30, 2012 have fixed rates of interest.We have deferred gains of less than $1.0 million included in the preceding table from the termination of previous interest rate swap agreements.The deferred gains are being amortized and recognized as a reduction of interest expense over the remaining term of the related debt through 2024, and as a result, the effective interest rates on that debt have been and will continue to be lower than the stated interest rates.During the first quarter of 2012, we repaid the unsecured debenture due on December 1, 2011. We have a $500.0 million senior revolving credit facility, which expires on March 28, 2013, however, we expect to renew the credit facility in the current fiscal year.Borrowings under the credit facility bear interest at variable rates specified therein, and the availability of borrowings is subject to our ability at the time of borrowing to meet certain specified conditions, including compliance with covenants contained in the credit agreement governing the facility.The credit agreement contains covenants that, among other matters, require us to maintain a ratio of consolidated indebtedness to consolidated EBITDA (each as defined in the credit agreement) of not more than 3.5:1.0 and a ratio of consolidated EBITDA to interest expense of not less than 3.5:1.0.The proceeds of the five-year facility shall be used, as needed: (i) for working capital, capital expenditures, and other lawful corporate purposes; and (ii) to finance acquisitions. As of June 30, 2012, we had outstanding borrowings of $45.0 million and undrawn letters of credit of $5.8 million under the five-year facility, leaving $449.2 million of borrowing capacity available under the facility.We are in compliance with all of our debt covenants as of June 30, 2012. The book values of our short-term debt instruments approximate fair value.The fair value of our short-term debt is estimated based on the quoted market prices for similar issues or on the current rates offered for debt of the same remaining maturities.As such, our short-term debt fair value measurement is categorized as Level 2.The fair value of our long-term debt is estimated based on the quoted market prices and the rates offered for the debt.Our long-term debt fair value measurement is categorized as Level 1.The estimated fair values of our long-term debt instruments were $56.2 million and $52.6 million at June 30, 2012 and September 30, 2011.(See Note 7 for further explanation of fair value measurement classifications.) 6.Retirement and Postretirement Plans We sponsor four defined benefit plans: a master defined benefit retirement plan, a nonqualified supplemental executive defined benefit retirement plan and two defined benefit retirement plans covering employees in Germany and France.Benefits for such plans are based primarily on years of service and the employee’s level of compensation during specific periods of employment.We contribute funds to trusts as necessary to provide for current service and for any unfunded projected future benefit obligation over a reasonable period of time.All of our plans have a September 30th measurement date.The following table includes the components of net pension expense for our defined benefit plans. 11 Table of Contents Quarterly Period Ended June 30 Year To Date Period Ended June 30 Service cost $ Interest cost Expected return on plan assets ) Amortization of unrecognized prior service cost, net Amortization of net loss Net pension expense $ We also sponsor a domestic postretirement health care plan that provides health care benefits to qualified retirees and dependents until eligible for Medicare.Annual costs related to the domestic postretirement health care plan are not significant. 7.Fair Value Measurements Fair value measurements are classified and disclosed in one of the following three categories: · Level 1:Financial instruments with unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets and liabilities. · Level 2:Financial instruments with observable inputs other than those included in Level 1 such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. · Level 3:Financial instruments with unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities.Unobservable inputs reflect our own assumptions that market participants would use in pricing the asset or liability (including assumptions about risk).Unobservable inputs shall be developed based on the best information available in the circumstances, which might include our own data. The following table summarizes our financial assets measured at fair value on a recurring basis included in our Condensed Consolidated Balance Sheet, as of June 30, 2012: Fair Value Measurements Quoted Prices in Significant Other Significant Active Markets for Observable Unobservable Identical Assets Inputs Inputs Total (Level 1) (Level 2) (Level 3) Assets: Cash and cash equivalents $ $ $
